367 F.2d 394
John WEIYMANN and Hubert Mitchell, Appellants,v.J. Wayne ALLGOOD, Warden, Louisiana State Penitentiary, Appellee.
No. 23496.
United States Court of Appeals Fifth Circuit.
Oct. 26, 1966.

Teddy W. Airhart, Jr., Asst. Atty. Gen., Baton Rouge, La., Jack P. F. Gremillion, Atty. Gen., State of Louisiana, Jodie W. Stout, Asst. Atty. Gen., for appellee.
Before RIVES, THORNBERRY and AINSWORTH, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of petitions for writs of habeas corpus by appellants who are in Louisiana State custody.  A plenary hearing was held, after which the court in an exhaustive and well-considered opinion held that the several contentions of petitioners were unfounded and that their constitutional rights had been fully protected during all stages of the proceedings against them.  We agree with the findings and conclusions of the trial judge, and, accordingly, the judgment denying petitions for writs is affirmed.